Citation Nr: 0811945	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-15 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a chronic headache 
disability.

2.  Entitlement to service connection for residuals of neck 
injury.


REPRESENTATION

Appellant represented by:	Kurt P. Leffler, Attorney at 
Law


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from June 1964 to March 
1967.

In February 2005, the RO denied service connection for a 
chronic headache disability and residuals of a neck injury.  
The veteran appealed to the Board of Veterans' Appeals 
(Board).  In March 2006, the Board denied the appeal.

The veteran appealed the Board's March 2006 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In October 2007, the Court issued a memorandum decision 
vacating the Board's decision and remanding the matter to the 
Board.  The Court found, in effect, that the Board had not 
provided adequate reasons and bases for its conclusion that 
the veteran was not entitled to a medical nexus examination 
under 38 C.F.R. § 3.159(c)(4).

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND

VA is required to provide a medical examination and/or 
opinion when necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002).  Under applicable law, a 
medical examination and/or opinion is deemed "necessary" if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period, provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4) (2007).

In June 2006, after the Board issued its decision in this 
case, the Court issued a decision clarifying when a medical 
examination or opinion is "necessary" under the provisions 
of 38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Court held, in part, that the third 
element for consideration, outlined above, presents a "low 
threshold" and may be satisfied by medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  Id. at 83.

In the present case, the evidence of record includes current, 
competent evidence of chronic headaches and a neck 
disability.  The veteran has reported that he sustained a 
traumatic head and neck injury service, and he has submitted 
two sworn lay statements to corroborate his account of the 
incident and its observable, chronic or recurrent 
aftereffects (i.e., headaches and neck pain).  He has also 
submitted an opinion from a private physician, Gary L. 
Rademacher, M.D., to the effect that his headaches "could 
be" the result of an in-service head injury.  Under 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4), as 
clarified in McLendon, it appears that a medical nexus 
examination is now "necessary."  A remand is required.  
38 C.F.R. § 19.9 (2007).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send a new VCAA notice letter to the 
veteran and his representative relative to 
the claims here in question.  Among other 
things, the letter should contain notice of 
the manner in which disability ratings and 
effective dates are assigned for awards of 
disability benefits, as required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran and his representative should be 
given a reasonable opportunity to respond to 
the notice, and any new or additional (i.e., 
non-duplicative) evidence received should be 
associated with the claims file.

2.  After the foregoing development has been 
completed, arrange to have the veteran 
scheduled for an examination of his head and 
neck.  After reviewing the claims file, 
examining the veteran, and conducting any 
testing deemed necessary, the examiner should 
offer an opinion as to whether it is at least 
as likely as not (i.e., whether it is 50 
percent or more probable) that the veteran 
has a current, chronic headache disability 
and/or disability of his neck that can be 
attributed to service.  A complete rationale 
should be provided.

3.  Thereafter, take adjudicatory action on 
the claims here in question.  If any benefit 
sought remains denied, furnish a supplemental 
statement of the case (SSOC) to the veteran 
and his representative.  The SSOC should 
contain, among other things, a discussion of 
the evidence received since the last relevant 
statement of the case was issued in April 
2005.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development 


or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007).

